DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment	
The declaration under 37 CFR 1.130(a) filed 03/10/2021 is sufficient to overcome the rejection of claims 1-8, 10-16 based upon 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as set forth in the last Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 10-11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2018/0286945 A1) in view of Hsia et al. (US 2012/0119228 A1).
Regarding Claim 1, Oka et al. teach a semiconductor device ([0002]), comprising: a first electrode (142; Fig. 9, [0069]) including a first electrode portion (a portion of 142; see Fig. 9 below); a first region (112/118; Fig. 9, [0026-0027]) containing Ga and N (GaN; [0027]); and a first insulating layer (130; Fig. 9, [0069]) provided between the first electrode (142) and the first region (112/118), wherein the first region (112/118) includes: a first subregion (a portion of 118B at the border of 112 and 118B; see Fig. 9 below, [0066]) containing a first element (p type impurity of Mg; [0066, 0056]); a second subregion (a portion of 112 at the border of 112 and 118B; see Fig. 9 below), the first subregion (a portion of 118B at the border of 112 and 118B; see Fig. 9 below) being located between the first electrode portion (a portion of 142; see Fig. 9 below) and the second subregion (a portion of 112 at the border of 112 and 118B; see Fig. 9 below) in a first direction (vertical direction); and a third subregion (a portion of 112 and 118B having 50% of 112 and 118B at the border between 112 and 108B; see Fig. 9 below, [0066]) containing the first element (p type impurity; [0066]), a direction from the second subregion (a portion of 112 at the border of 112 and 118B; see Fig. 9 below) to the third subregion (a portion of 112 and 118B having 50% of 112 and 118B at the border between 112 and 108B; see Fig. 9 below, [0066]) lying along a second direction (horizontal direction; see Fig. 9 below) crossing the first direction (vertical direction), and a direction (a slated direction) from the third subregion 
Oka et al. do not teach a first element comprising at least one element selected from a group consisting of Ar, B, P, N, and Fe.
In the same field of endeavor of semiconductor manufacturing, Hsia et al. teach a first element (p type dopant for GaN; [0017]) comprising at least one element selected from a group consisting of Ar, B, P, N, and Fe (boron, B; [0017]).  
Oka et al. teach all the claimed elements except that Oka et al. are using Mg for p type dopant of a GaN layer ([0066, 0056, 0027]) rather than B.
In the same field of endeavor of semiconductor manufacturing, Hsia et al. teach B for p type dopant of a GaN layer.  

It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (Mg) for another known equivalent element (B) resulting in the predictable result of providing p type dopant of a GaN layer (KSR rationales B). 

    PNG
    media_image1.png
    554
    811
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: rect][AltContent: textbox (2nd electrode portion)][AltContent: textbox (1st electrode portion)][AltContent: textbox (1st subregion)][AltContent: textbox (2nd subregion)][AltContent: textbox (3rd subregion)][AltContent: textbox (1st insulation region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th subregion)][AltContent: arrow][AltContent: textbox (3rd electrode portion)][AltContent: arrow][AltContent: textbox (5th subregion)][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
Fig. 9 of Oka et al.
Regarding Claim 2, Oka et al. teach the device according to claim 1, further comprising: a first insulating region (a portion of 130; see Fig. 9 above, [0069]), wherein: a direction from the third subregion (a portion of 112 and 118B having 50% of 112 and 118B at the border between 112 and 108B; see Fig. 9 above) to the first insulating region (a portion of 130; see Fig. 9 above) 
Regarding Claim 3, Oka et al. teach wherein the first region (112/118) includes a fourth subregion (a portion of 118B; see Fig. 9 below claim 1) containing the first element (p type impurity; [0066, 0056]); a direction from the first subregion (a portion of 118B at the border of 112 and 118B; see Fig. 9 below claim 1) to the fourth subregion (a portion of 118B; see Fig. 9 below claim 1) lies along the second direction (horizontal direction in Fig. 9 below claim 1); a direction from the third subregion (a portion of 112 and 118B having 50% of 112 and 118B at the border between 112 and 108B; see Fig. 9 below claim 1, [0022]) to the fourth subregion lies along the first direction (vertical direction), and a concentration of the first element (p type impurity) in the fourth subregion (a portion of 118B; see Fig. 9 below claim 1) is higher than the concentration (the average concentration) of the first element (p type impurity) in the third subregion (a portion of 112 and 118B having 50% of 112 and 118B at the border between 112 and 108B; see Fig. 9 below claim 1; [0030]).
Regarding Claim 4
Regarding Claim 5, Oka et al. teach the device according to claim 4, wherein the first electrode (142) includes a third electrode portion (a portion of 142; see Fig. 9 above), wherein: the third electrode portion (a portion of 142; see Fig. 9 above) is located between the second subregion (a portion of 112 at the border of 112 and 118B; see Fig. 9 below) and the third subregion (a portion of 112 and 118B having 50% of 112 and 118B at the border between 112 and 108B; see Fig. 9 below) in the second direction (horizontal direction) when viewed from the first direction (vertical direction), and a direction from a part of the second region (114) to the third electrode portion (a portion of 142; see Fig. 9 below) lies along the first direction (vertical direction).
Regarding Claim 6, Oka et al. teach, wherein: the second region (114) contains the first element (p type impurity; Fig. 9, [0030]), and a concentration of the first element (p type impurity) in the second region (114) is higher than the concentration of the first element (p type impurity) in the first subregion (a portion of 118B at the border of 112 and 118B in Fig. 5; [0030]) and higher than the concentration of the first element (p type impurity; [0030]) in the third subregion (a portion of 112 and 118B having 50% of 112 and 118B at the border between 112 and 108B in Fig. 5; [0030]). 
Regarding Claim 8, Oka et al. teach the device according to claim 1, further comprising: a third region (a left portion of 116B in direct contact with the left 141 in Fig. 9; [0066, 0026]) containing Al, Ga, and N ([0027]); and a fourth region (a right portion of 116B in direct contact with the right 141 in Fig. 9; [0066, 0026]) containing Al, Ga, and N ([0027]) and spaced from the third region (a left portion of 116B in direct contact with the left 141 in Fig. 9) in a third direction (a slant direction from the top of a left portion of 116B in direct contact with the left 141 to the bottom of the right portion of 116B in direct contact with the right 141 in Fig. 9) 
Regarding Claim 10, Oka et al. teach the device according to claim 8, further comprising: a second electrode (the left 141; Fig. 9, [0069]); and a third electrode (the right 141; Fig. 9, [0069]), wherein: the second electrode (the left 141) is electrically connected to the third region (a left portion of 116B in direct contact with the left 141 in Fig. 9); and the third electrode (the right 141) is electrically connected to the fourth region (a right portion of 116B in direct contact with the right 141 in Fig. 9). 
Regarding Claim 11, Oka et al. teach the device according to claim 10, wherein a direction from a part of the third region (a left portion of 116B in direct contact with the left 141 in Fig. 9) to the second electrode (the left 141) lies along the first direction (vertical direction), and a direction from a part of the fourth region (a right portion of 116B in direct contact with the right 141 in Fig. 9) to the third electrode (the right 141) lies along the first direction (vertical direction). 
Regarding Claim 13, Oka et al. teach the device according to claim 1, wherein the first region (112/118) includes a fifth subregion (a portion of 112; see Fig. 9 above); the first subregion (a portion of 118B at the border of 112 and 118B; see Fig. 9 above) is located between the third subregion (a portion of 112 and 118B having 50% of 112 and 118B at the border 
Regarding Claim 14, Oka et al. teach wherein: the concentration of the first element (p type impurity) in the first subregion (a portion of 118B at the border of 112 and 118B; see Fig. 9 below claim 1) is 2.0 x 1017 cm-3 or more ([0030]) which overlaps the claimed range of 1018 atoms/cm3 or more and 1020 atoms/cm3 or less, that establishes a prima facie case of obviousness (MPEP 2144.05); and the concentration of the first element (p type impurity; [0030]) in the second subregion (the second subregion can have 90% 112 and 10% 118B at the border of 112 and 118B which would also read on claim 1) is 2.0 x 1016 cm-3 or more ([0030]) which overlaps the claimed range of 1017 atoms/cm3 or more and 1019 atoms/cm3 or less, that establishes a prima facie case of obviousness (MPEP 2144.05).
Regarding Claim 16, Oka et al. teach a semiconductor device (Abstract) comprising: a first electrode (142; Fig. 9, [0069]) including a third electrode portion (a portion of 142; see Fig. 9 below); a first region (112/118; Fig. 9, [0026-0027]) containing Ga and N (GaN; [0027]); and a first insulating layer (130; Fig. 9, [0069]) provided between the first electrode (142) and the first region (112/118), wherein the first region (112/118) includes: a first subregion (a portion of 118B at the border of 112 and 118B; see Fig. 9 below, [0066]) containing a first element (p type impurity of Mg; [0066, 0056]); a second subregion (a portion of 112 at the border of 112 and 
Oka et al. do not teach a first element comprising at least one element selected from a group consisting of Ar, B, P, N, and Fe.
In the same field of endeavor of semiconductor manufacturing, Hsia et al. teach a first element (p type dopant for GaN; [0017]) comprising at least one element selected from a group consisting of Ar, B, P, N, and Fe (boron, B; [0017]).  
Oka et al. teach all the claimed elements except that Oka et al. are using Mg for p type dopant of a GaN layer ([0066, 0056, 0027]) rather than B.
In the same field of endeavor of semiconductor manufacturing, Hsia et al. teach B for p type dopant of a GaN layer.  
One of ordinary skill in the art would have recognized that Mg and B are known equivalents for providing p type dopant of a GaN layer within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (Mg) for another known equivalent element (B) resulting in the predictable result of providing p type dopant of a GaN layer (KSR rationales B). 

    PNG
    media_image1.png
    554
    811
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: rect][AltContent: textbox (3rd electrode portion)][AltContent: textbox (1st subregion)][AltContent: textbox (2nd subregion)][AltContent: textbox (3rd subregion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
Fig. 9 of Oka et al.
Claims 7, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. and  Hsia et al. as applied to claims 1, 4 and 10 above, and further in view of Oka et al. (US 2016/0064502, hereafter referred to as Oka2).
Regarding Claim 7, Oka et al. teach further comprising: the first insulating layer (130) and the second region (114). 
Oka et al. do not teach a second insulating layer provided between a part of the first insulating layer and the second region in the first direction; wherein: the first insulating layer contains Si and O; and the second insulating layer contains Si and N.

However, the device of Fig. 8 differs from the claimed invention by not showing the second insulating layer contains Si and N.
Paragraph [0101] of Oka et al. shows options of materials of the gate insulating layer including the second insulating layer contains Si and N (SiN; [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oka et al., Hsia et al. and Oka2 and to use the two-layer structure of SiO2 and SiN as the gate insulating layer, because Oka et al. are silent about the structure and the material of the gate insulating layer and Oka2 teaches that the gate insulating layer can be a two-layer structure and SiO2 and SiN are the options of making the gate insulating layer ([0099, 0101]). 
Regarding Claim 12, Oka et al. teach wherein the second electrode (the left 141) and the third electrode (the right 141). 
Oka et al. do not teach the second electrode and the third electrode contain at least one selected from a group consisting of Al and Ti.
In the same field of endeavor of semiconductor manufacturing, Oka2 teaches the second electrode (the left source electrode 5; Fig 8, [0098]) and the third electrode (the right source electrode 5; Fig 8, [0098]) contain at least one selected from a group consisting of Al and Ti (Al/Ti; [0098]).

Regarding Claim 15, Oka et al. teach wherein the first electrode (142). 
Oka et al. do not teach the first electrode contains Ti and N.
In the same field of endeavor of semiconductor manufacturing, Oka2 teaches the first electrode (gate electrode 7; Fig. 8, [0098]) contains Ti and N (Al/TiN; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oka et al., Hsia et al. and Oka2 and to use Al/TiN as the first electrode, because Oka et al. are silent about the material of the first electrode and Oka2 teaches that Al/Ti can be used as the material of the first electrode ([0098]). 

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 03/10/2021, overcome the objections to specification and the rejections to claim 9 under 35 U.S.C. 112.  The objections to specification and the rejections to claim 9 under 35 U.S.C. 112 have been withdrawn. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.